OFFICE   OF   THE    ATTORNEY      GENERAL          OF TEXAS
                                 AUSTIN




Ron. Charlee Ii.Slau~htar
County Attorney
Stanton, Taxart

Dear Mr. Blaughttsr:

                            opinloa l?o*



            Your request ,for                                              quar-
tioot
             Whether a Beta
        for drmwlng ’
       whother aeae




                                            ov mw.     0orpor80ion
                                     WSIWOiatiOU           Of   pTEOll8,
                                    who    are   aeabor8        of  the
                                    and lLiaense&, to praotlao


                            la fursher dofines the praotise o? law


                    r (a) In a reprersntatioe oapaoi*v
        appemrs ae an edrooate or draw8 papers, plemd-
        lng8 or dooument.6, or perform any aob in eon-
        mot iOQ with proosodin@ pending  or proepeotlte
        before a oourt or a juatloeof tho peaocl or a
                                           or oikoer
        body, boara, ooxaittee, oomntirelori
        oonatltuted by law and h~vln8 author$t;P tb take
        evidence In or settle of detewbs   oontroveroiar
HOII.   Charles H. Slaughter, Janwry   87,   1939,Page   2



        in the exeroise of the judlolal pow4r of the
        State or eubdlrlelon thereof; or, (b) For a
        oonelderation   reward or peouniarg benefit, pre-
        imnt or sat.10ipated, dlreot, or indireot, advises
        or oouns4la another em to seoular law, or draws
        a paper, dooument, or Instrument affeotlag or
        relating to eeoular rights; or, (0) For a oonel-
        deratloa, reward, or peoualarg benefit, present
        OT aatiolpeted, direot or indireot, does any eot
        in a representative Oapaoity la behalf of another
        tending to obtain or seoure for suah other the
        prevention Or the redr4se of a wrong or the 4a-
        foroemaat or letabllabmat of a right; or, jd)
        For 4 ooneideretloe, dlmot or ladlreot, glare
        ea o p la lo n
                     lm to the rdldlt7 of the title to rod
        or pereoalllpmp4rty, or (4) he a rooatlon, ea-
        foroee, wonme,     84ttle8, adjust.8or oaapraleee
        defmlted, ooatrov4rWd  or d.leput.4daoooaate,
        olalme or d4made b4tm4a poreoae with wither
        of whar be ie la prlrlt7 or in &he relatlea of
        emplo7er end lmplo7m la the ordiner menee$ 18
        pxuotlelag law. Bothlag la thle eeotion M        k
        ooaetruod to prohibit an7 po%eoa, firm, eeeoola-
        tioa or oorporetloa, oat OS oourt, from lttenQir U
        to or oulng for him or it8 oua baeiaaae, o
        m'demaade, or the olelae, derande or tra           l-
        ae8e'of eald~oorporatlon or ot the lndlrf
        berm of enld sorporatloae or amoolatloae; nor from
        preparing abetreota ef tltla, oertlfplag, ~lursa-
        teeing or %eurfng tltlre to prapsrtf, r8el or
        p4reoa41, or ea Intenet therein, or a lien or en-
        o umb r ea   oo
                  thereon; nor lhrll anything la thlm   eeo-
        tloa be ooaotruod em prohibitlagan7 beak 01: trust
        ocnpany without reeortlng to oourt action fPa eot-
        lag for it8 owtomer   la sntorolng, 84aurlag, eettl-
        in or adjusting en7 item meatloned in mbdl~ielou
        (47 above  nor shell 4aything in this seotfoa pro-
        hibit say'p4recta or 4saoOlatioa of p4reoae fran
        pur8olag em a roocltfoa the btlsiaees of edjtut~
        lnear4nOo or fr4lght rate olsims; provld4d SurEher
        that nothiag in thle Aot shnll prohibit any p4reoa
        or essooietloa of p4reoae rrom appearing b4for4
        any Board, Comniesloa or &dmiaietratlt4 BOd7 ia
        o4aa4otioa with their rooetion of adjusting Inear-
        anoe or ?xvight Bate oleims; provided thet eub-
        dlvieioa (4) hersof lhall not prohibit ea7 iadirl-
        dual, omnpany, oorporetion or e88OOiatlOa    owalag,
        opsretlag, maaaglng or ooatrolllng ew-&sating
Hon. Charles H. Slaughter, January 27, 1939, Page 3


    agenoy, oommeroial ag4noy, or oommeroial report- .
    lng credit agency within thla State, subjeot to
    an occupation tax undsr Article 7061, Cpapter 2,
    65.tle 122, Revised Clrll Statutes, 1925, of Texas,
    from furnlshfnp reports and collecting, seourfng,
     settling,   aCjusting   or   oompromlaln~, out of oourt,
    defaulted, oontroverted or disputed aocounte or
    claims growing out of aontraotual relationa, pro-
    vided that said individual, oompanp, oorporat$oa
    or aseooiatlon com9li4s with the above statute;
    and provided further that nothing In this Aot shell
    be oonstrued es proklbltlngFsal estate agent8 from
    oolleotiag rent8 for th4ir eaplo74re; providedthat
    nothing hersla ohall prevent Hoterlee Pub114 fra
    drawing ooaveyanoee for or rithout aompsneatioa.

       “Preotfoe -proomoretioa       t&lawful; eotin& em fldu-
    ciarg.
         "Sea. 3. It *hall b4 aalawfolfor uy 44rpar-
     etioa to pr4otlo4 lev em dofla4d bp this Act or fo
     appear em en eQtora47 ior ea7 person other Wma it-
     eelf la any ooart la thin Btrt8, or .b4for4aa tadl-
     olel body or any hoti or oomiee~on Of th4 fBWt4 Of
     Texan; or hold ltwl? out fo the publlo oc adrmtlee
     am being entltl4d te praetioo   Lawa  and no oorpera-
     tlon shell pr4psm 40       ret0&ertsrs or ueadaqte
     thereto, or other 1464
                          T 644mat8       not xvlatiag to If8
     authorin   busiasse a draw wlll.s;.orhold ite4lf
     out in any manner dlrocrtly~or  la4ir4otly am b4ia( ea-
     titled to do any of the iormgelryt   eote$ provided, that
     the foregoi~ ehell not pnr*at 8 oorpwetlon, pu-
     son or ae8oolatloa of p4reone from4mplo7lag na et-
     toraey or other agent ef r4 rcswntativw in ngerd to
     Its owa effelre in 4ay hearlp ag or iar4etlgetloa be-
     for4 ma7 admlnletratlt4 offl4lel or body.
         DProvlded, furth4r, that the above provieloas of
     this Aot shall,not b4 oonstru4d to prohibit a pereon
     or oorporetioa eotlag in a fiduciary oapaoity frCm
     transaotlng the neo4eearp oleriael busla4ee iaoldea-
     tel to the routins or ueual admlaietration of 48tet48,
     trusts, guerdianehlpe, or other elnllar fiduoiery
     oapaoltlee, or filing e000unt8, preparing and filing
     tax rsturae of every aature, and other euoh edminle-
     trative mote, nor from partidlpatlag through him or
     its own agent or attorney, in ooopsretloa with t4eta-
     tor'a attorney, in the prsperetlon of teetetor*e will.,
     where no oorPpeasatioa la oherged for auah serrios end
Hon. Bharles H. Slaughter, J&wary      27, 1939, Page 4

    no compensation whatever is aharged or reoeivad,
    other than the usual aommisslon allowed by the
    court for edznlnisteringthe estate or trust, or
    provided lor by the instrument oreating the truSt
    or other fiduolary relationship.
          PAnd provided, rurther, that nothing herein
     shall prohibit any insuranoe oompany rrom oausing
     to be defended, or proeeouted, or from offering
     to oause to be d&ended, through lawyers of its
     own selection, the issureds or assureds In polioies
     issued or to be issued by 'it,in aooordanoe rith
     the tsrms of suoh polioiss; and shall not prohibit
     ona suoh lioaneed attorney at law from aoting for
     several oommon oarrisrr or mother eorporatiom
     and assosietione or any of its eubsidlarle8 pur-
     suant to arrangement bstwaea said oorporatlons or
     assoolatlons.w
          Seation 5 of aald aot provide8:
          Vhe   oounty attqmey    and/or   Diatriot Attorney
    and/or Criminal Diatrlot Attorney of any WUaty
    in Tera6 shall on his own inltlatlrs or upon tha
    appliaation of any Bar Aeaoslation In the Btato o?
    Texas bring uoh aotion in the name o? the Stata
     Or Texas in the proper oourt to enJOin any muoh           :*
     p er so n,
              o o r p o r a tlo
                             o rn,
                                l~~oofation OS per8on.s
     from violating any or the provlrrlon8of this Aot,
    and It 8hall be the duty of the oounty attoPnsy8
    and/or District Attorney  and/or Oririnal Diatriot         i.
    'Attorney of this State to file oorplaint8 in the
     proper oourt against laj pomon,  oarporatlon, Or
     aseooiation or pereoiu upon the reasipt or InfOr-
     mation of the violation     of:any of the prorislons
     Of this Aot."

          Seotion 6 of said aot provides:

           *Any person, rim, oorporatlon, or assooiatlon
     or persons violating any or the pro~l6lons or thlu
     Aot ahall be guilty of a misdemsanOP.   fr amy pro-
     rision or this Aot is violated by any person indi-
     vidually or by any person or persons representing
     a oorporation, or essooiation, or by a oorporation,
     the defendant or darendants upon oonrlotlon shall be
      umlahed by a fine of not mom   than Five Hundred
      g;SrgO& Dollars nor less than One Hundred ($100.00)
             .
Hon. Charles H. Slaughter, Janu::ry27, 1939, Page 5

                In view of the foregoing statute, you are reppeot-
fully     advised t!lat   it is the opinion of this Department that
 a Notary Publio who is not duly licensed to praotioe law
'has no authority to prepare any instrument end receive O~JJ+
 peneation therefor except a Notary fee for the eoknowledgment
 of suoh lnstraments and that a Notary Publio acting as an
 orrioer of a National Bank would be pemitted to prepara
 auoh instruments in connection with the business of the bank
 or any other Notaries Publio employed by any iinn, oorpors-
 tion or assoaiation would have the right to prepare lnatru-
 mants    in   oonneotion ~5th the bUBiIIeB8 of such corporation,
 fira   or   aeBOOiatiOll  but would not be entitled to oharge a
 faa for     the praparatlon of such instruments and oould maka
 no eherge other than Notary fee for the aoknowled@mnt of
 auoh instrumenta.
           Trusting that the roragolng answarm your InwIry,
I ramaln
                                      Very truly   yew8

                                  ATTOltHETOESBRAL CF TBXAB
                                  BYCL.fhMUL
                                                    Aaaiataat